Citation Nr: 0639960	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1972 to March 1973 and active duty from October 1990 to May 
1991.  This last period of service included service in 
Southwest Asia.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was most recently before the Board in 
April 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

The Board notes that the veteran's case has been remanded 
twice in order to obtain an examination and medical opinion 
from an ophthalmologist.  Despite the Board's clear and 
specific remand directives to this effect, the Appeals 
Management Center (AMC) has twice provided the veteran an 
examination with the same optometrist and has therefore not 
complied with the Board's directives.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App 268 (1998).  As the AMC has not provided 
the veteran an examination by an ophthalmologist, the Board 
is forced to once again remand the veteran's case.  The Board 
regrets the further delay in the processing of the veteran's 
claim.

In addition, the Board notes that the veteran has not been 
provided all notification required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, he has not been 
provided notice with respect to the effective-date and 
disability-rating element of his claim.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by an ophthalmologist in 
order to determine the nature and 
etiology of any currently disorders of 
his eyes.  If a VA ophthalmologist is not 
available to conduct this examination, 
the RO or the AMC should arrange for the 
veteran to undergo a VA fee-basis 
examination by an ophthalmologist.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed, and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
proffer an opinion with respect to each 
currently present acquired eye disorder 
as to whether there is a 50 percent or 
better probability that the disorder 
originated during his active duty or is 
otherwise etiologically related to his 
military service.

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


